Title: To Thomas Jefferson from Pseudonym: "P.C.", 18 November 1805
From: Pseudonym: “P.C.”
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philadelphia 18th. Nov. 1805
                  
                  It gives much concern to many of the best men in our Country, (particularly the Old Officers of the Revolutionary Army) to find the late Vice President Burr, wandering about the United States without any employment whatever—His Military Services en, and his talents eminently qualify him for almost any Appointment with gift of Government.—I believe it will be allowed by every person acquaint with him & our Ministers in Europe that he is infinitely better qualified than any of them for the Stations they hold: Of this however there Cannot be a more Competent Judge than your Excellency.
                  Was it Such a Crime to kill General Hamilton that he must never be forgiven? Every person (a few hypocritical rascals excepted) say, as an Old Officer he could not have Acted otherwise than he did—He cannot ask employment—but he certainly would be gratified, as would every liberal Man in Our Country, by his receiving Some Appointment
                  With the greatest respect, I have the honor to be Yr. Obt. St.
                  
                     
                        P.C.
                  
               